DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-12, 15-16 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson (US 20210029752 A1).
For claim 1, Ohlsson discloses an access method (FIG. 1), comprising: 
sending, by a first access device on a first network, an access request message to a network device, wherein the access request message includes a first globally unique temporary identity (GUTI) of a terminal, the first GUTI is an original GUTI on the first network or a mapped GUTI on the first network obtained by mapping a second GUTI, and the second GUTI is an original GUTI on a second network (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], such as S1 SETUP REQUEST sent from eNB 110 to MME 120 in step 1 of FIG. 6, “[0090] FIG. 6 illustrates steps of some embodiments for idle mode mobility from 5GS to EPS. As shown, an eNB 110 in Step 1 performs S1 setup with an MME 120, which is assumed to be a combined MME-AMF. Upon establishment of the S1 connection between the eNB 110 and the MME 120, the MME 120 in the S1 setup response provides the eNB 110 with the set of Served GUMMEIs and also indicates which of the Served GUMMEI are native and thus corresponds MMEs and which served GUMMEIs are mapped from AMF identifiers and thus corresponds to AMFs. This can for example be done by providing separate lists for the native and mapped GUMMEIs or a delimiter in the existing list”); 
receiving, by the network device, the access request message (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], such as S1 SETUP REQUEST received at MME 120 in step 1 of FIG. 6); 
determining, by the network device, a first target context of the terminal on the first network based on the first GUTI and a device identifier corresponding to the network device when the network device serves as a mobility management device (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], such as “[0080] … To enable the MME in EPS to retrieve the UE context from the AMF in 5GS, the UE provides a mapped EPS-GUTI in the RRC connection establishment triggered by the TAU. As shown in FIG. 2, for example, the EPS-GUTI consists both of a part identifying the MME (GUMMEI) (i.e. the AMF in this case) and a part identifying the UE within that MME (M-TMSI), and is constructed from the corresponding parts in the 5G-GUTI according to the mapping rules defined in 3GPP TS 23.003 v15.4.0”);
sending, by the network device, an access response message to the first access device, wherein the access response message is used to indicate that the terminal has successfully accessed the first network (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], such as S1 SETUP RESPONSE sent by MME 120 to eNB 110 to in step 1 of FIG. 6); and 
receiving, by the first access device, the access response message (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], such as S1 SETUP RESPONSE received by eNB 110 from MME 120 in step 1 of FIG. 6). 
Ohlsson does not specifically state that access request message from eNB 110 includes a native GUTI and a mapped GUTI. However, Ohlsson in FIG. 7 teaches eNB receives “Attach Request” from UE in step 1, which include native GUMMEI  or mapped GUMMEI that can be used in step 2 which is equivalent to S1 SETUP in FIG. 6 (“[0101] FIG. 7 more specifically shows how the E-UTRAN initial Attach procedure may be impacted when interworking with 5GS using the N26 interface is supported. As shown, the UE in Step 1 sends an Attach Request message. If the UE was previously registered in 5GS, the UE provides in Access Stratum signalling a GUMMEI mapped from the 5G-GUTI and indicates it both as ‘Mapped’ and as ‘Mapped from 5G-GUTI’. If the UE was previously registered in 5GS, the UE provides, in the Attach Request message, an EPS GUTI mapped from 5G-GUTI sent as old Native GUTI and indicates that it is moving from 5GC”) using two types of identifiers for proper routing (such as [0086] “to enable the eNB to route the UE to the correct MME, the MME in some embodiments will indicate in the S1 setup which Served GUMMEIs are native and thus corresponds to MMEs, and which ones are mapped from AMF identifiers and thus corresponds to AMFs. This can for example be done by providing separate lists with the native and mapped GUMMEIs”). OOSA would been motivated to include the GUMMEI from the UE in the S1 SETP request sent to MME in FIG. 6 to establish S1 SETUP using the known GUMMEI/GUTI in order to properly route request according to MPEP 2143(E).
Therefore, it would have been be obvious to OOSA before the effective filing date of the application to use the native GUAMI and a GUAMI mapped from the GUMMEI of 4G network for the benefit of seamless transition between a 4G network to a 5G network ([0065]).
Claim 19 is rejected because it is the network device that performs the method of claim 1 and has the same subject matter as claim 1.
For claim 24, Ohlsson discloses a network device (FIG. 1. Network node 32), comprising: 
a processor (the processor of network device); and 
a memory storing executable instructions, which when executed by the processor, cause the processor (the memory associated with the processor) to: 
send a first message to a first access device on a 4G network, wherein the first message comprises a first globally unique mobility management entity identifier (GUMMEI) and a third GUMMEI on the 4G network obtained by mapping a first globally unique access and mobility management function identifier (GUAMI), wherein the first GUMMEI is a device identifier of the network device in the 4G network, the third GUAMI is a device identifier of the network device in a 5G network, wherein the first GUMMEI and the third GUMMEI are used by the first access device to select a device to access (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], wherein 4G network node 32 sends a first message 40 to the MME of 4G network 30 with a first GUMMEI (the native 4G GUMMEI) and a third GUMMEI obtained by mapping a GUAMI of 5G network 20.  Such as “[0068] …, a network node 32 in the second type of network 30 can send a request 40 to the network node 22 in the first type of network 20 for retrieving the device's context 10A. This context 10A may be used to effect seamless transition of the wireless device 10 from the first type of network 20 to the second type of network 30. [0069] … the network node 22 implements an AMF and the first type of network 20 is a 5G network, the first type of identity ID1 may be a globally unique AMF identifier (GUAMI) … [0070] ….  the GUMMEI is part of an EPS-GUTI that identifies the wireless device 10 in a 4G network. Accordingly, the wireless device 10 in some embodiments may map a GUAMI for the network node 22 to a GUMMEI as part of mapping the 5G-GUTI for the wireless device 10 to an EPS-GUTI for the wireless device 10. FIG. 2 shows one example of such a mapping.”, “[0101] FIG. 7 more specifically shows how the E-UTRAN initial Attach procedure may be impacted when interworking with 5GS using the N26 interface is supported. As shown, the UE in Step 1 sends an Attach Request message. If the UE was previously registered in 5GS, the UE provides in Access Stratum signalling a GUMMEI mapped from the 5G-GUTI and indicates it both as ‘Mapped’ and as ‘Mapped from 5G-GUTI’” and “[0137] FIG. 10 depicts a method performed by a network node (e.g., an MME or AMF) in accordance with other particular embodiments. The method includes transmitting, to a base station in the second type of network 30, signaling indicating which identities of a second type allocated by the network node are mapped from respective identities of a first type usable in a first type of network 20 (Block 1000). In some embodiments, the second type of identity ID2 is mappable from any one of multiple different possible types of identities usable in different respective types of wireless communication networks, e.g., a 5G network”); 
send, by the network device, a second message to a second access device on a second network, wherein the second message comprises the first GUAMI and a third GUAMI that is on the second network and obtained by mapping the first GUMMEI, the first GUAMI and the third GUAMI are used by the second access device to select a device to access (FIG. 1-2 and 4-10 in view of [0065]-[0074] and [0079]-[0152]. wherein UE 10 moves from 4G network to 5G network with node 22 sends a second message 40 to a second access device gNB 26 wherein the first GUAMI (the native GUAMI in 5G network a third GUAMI obtained by mapping a GUMMEI of 4G network 30. Such as suggested by “[0114] … The method also includes transmitting, e.g., to a base station 36, signaling 60 that includes the second type of identity ID2 and that indicates the second type of identity ID2 was mapped from the first type of identity ID1 (Block 810). By indicating that the second type of identity ID2 was mapped from the first type of identity ID1, the signaling 60 may thereby indicate the type of identity, from among the multiple different types of identities, from which the second type of identity ID2 is mapped”).
The different between Ohlsson and the claim is that Ohlsson does not specifically state that a third GUAMI is obtained by mapping the first GUMMEI. However, mapping ID between two types of networks (FIG. 1-2 and 4-10 in view of [0065]-[0074] and [0079]-[0152], such as [0114] “the second type of identity ID2 was mapped from the first type of identity ID1”. OOSA would have been motivated to select ID2 being MUAMI and ID1 being GUMMEI as a design choice according to MPEP 2143(F).
Therefore, it would have been be obvious to OOSA before the effective filing date of the application to use the native GUAMI and a GUAMI mapped from the GUMMEI of 4G network for the benefit of seamless transition between a 4G network to a 5G network ([0065]).
As to claims 2 and 20, Ohlsson discloses claims 1 and 19, Ohlsson further wherein the device identifier corresponding to the network device is a first identifier corresponding to the network device when the network device serves as a first mobility management device on the first network (FIGs. 1, 2 and 4-10 in in view of [0065]-[0074] and [0079]-[0152], such as [0069] “For example, where the network node 32 is a Mobility Management Entity (MME) and the second type of network 30 is a 4G network, the second type of identity ID2 may be a globally unique MME identifier (GUMMEI)”). 
As to claim 3, Ohlsson discloses claim 2, Ohlsson further discloses wherein the first network is a 4G network, the first identifier is a first globally unique mobility management entity identifier (GUMMEI), and determining a first target context of the terminal on the first network comprises: when a second GUMMEI in the first GUTI is the same as the first GUMMEI, determining, by the network device, the first target context based on a mobility management entity temporary mobile subscriber identity (M-TMSI) in the first GUTI (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as “[0002] Interworking between 4G and 5G wireless communication networks enables a user equipment (UE) to move between the networks while maintaining seamless session continuity … [0003] In a 5G network, the Access and Mobility Function (AMF) is the network node that stores the UE's context. This means that a UE moving to a 4G network needs to identify a certain AMF in the 5G network as having the UE's context. With AMFs each assigned a globally unique AMF identifier (GUAMI), the UE needs to effectively provide the 4G network with the GUAMI that identifies the AMF storing the UE's context. But the GUAMI is an identity used by the 5G network, not the 4G network. Accordingly, rather than explicitly providing the 4G network with such a GUAMI, the UE maps the GUAMI to an identity used by the 4G network”; note that when a second GUMMEI in the first GUTI is the same as the first GUMMEI, it indicates that the second GUMMEI is the globally unique GUAMI that is stored in the UE's context, and only the M-TMSI part of GUTI needs to be determined; note that the fact GUTI consists of two parts: GUAMI/GUMMEI part and M_TMSI part is well known in the art and Examiner takes an official notice on this statement. For example, Zee (US 20190045351 A1) discloses it in [0032]-[0034]). 
As to claims 5 and 22, Ohlsson discloses claims 2 and 19, Ohlsson further discloses wherein the first network is a 4G network, the first identifier is a first GUMMEI, the access request message further includes a type indication of the first GUTI used to indicate that the first GUTI is an original GUTI on the first network; and wherein determining a first target context of the terminal comprises: when a second GUMMEI in the first GUTI is the same as the first GUMMEI, searching for, by the network device, a 4G context of the terminal based on an M-TMSI in the first GUTI, and determining the 4G context of the terminal as the first target context (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as (“[0069] More particularly in this regard, the network node 22 in the first type of network 20 is identified by a first type of identity ID1 usable in the first type of network 20. For example, where the network node 22 implements an AMF and the first type of network 20 is a 5G network, the first type of identity ID1 may be a globally unique AMF identifier (GUAMI). The wireless device 10 is configured to perform identity mapping 50 in order to map this first type of identity ID1 to a second type of identity ID2 usable in the second type of network 30. So mapped, the network node 22 in the first type of network 20 is identified by the second type of identity ID2 usable in the second type of network 30. For example, where the network node 32 is a Mobility Management Entity (MME) and the second type of network 30 is a 4G network, the second type of identity ID2 may be a globally unique MME identifier (GUMMEI). In some embodiments, then, the wireless device 10 maps a GUAMI for the network node 22 to a GUMMEI. But rather than identifying an MME in the second type of network 30, the mapped GUMMEI identifies the AMF in the first type of network 20 that has the wireless device's context 10A” and “the different respective types of networks include: a 5G network; and a 2G network and/or a 3G network”); 
As to claims 6 and 21, Ohlsson discloses claims 2 and 20, Ohlsson further discloses wherein the first network 5G network, the first identifier is a first globally unique access and mobility management function identifier (GUAMI), the access request message further includes a type indication of the first GUTI used to indicate that the first GUTI is an original GUTI on the first network; and wherein determining a first target context of the terminal comprises: when a second GUAMI in the first GUTI is the same as the first GUAMI, searching for, by the network device, a 5G context of the terminal based on a 5G temporary mobile subscriber identity (5G-TMSI) in the first GUTI, and determining the 5G context of the terminal as the first target context (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as “ [0003] In a 5G network, the Access and Mobility Function (AMF) is the network node that stores the UE's context. This means that a UE moving to a 4G network needs to identify a certain AMF in the 5G network as having the UE's context. With AMFs each assigned a globally unique AMF identifier (GUAMI), the UE needs to effectively provide the 4G network with the GUAMI that identifies the AMF storing the UE's context. But the GUAMI is an identity used by the 5G network, not the 4G network. Accordingly, rather than explicitly providing the 4G network with such a GUAMI, the UE maps the GUAMI to an identity used by the 4G network  … [0006] … The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped”). 
As to claim 7, Ohlsson discloses claim 1, Ohlsson further discloses wherein the device identifier corresponding to the network device is a second identifier corresponding to the network device when the network device serves as a second mobility management device on the second network (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as FIG. 7 that shows old and new MME/AMF and [0006] “The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped.”). 
As to claims 8 and 23, Ohlsson discloses claims 7 and 19, Ohlsson discloses wherein the second network is a 5G network, the second identifier is a first globally unique access and mobility management function identifier (GUAMI), the access request message further includes a type indication of the first GUTI used to indicate that the first GUTI is a GUTI that is on the first network and obtained by mapping the second GUTI; and wherein determining a first target context of the terminal comprises: mapping, by the network device, the first GUTI back to the second GUTI based on the type indication; and when a second GUAMI in the second GUTI is the same as the first GUAMI, searching for, by the network device, a 5G context of the terminal based on a 5G temporary mobile subscriber identity (5G-TMSI) in the second GUTI, and determining a 4G context obtained by converting the 5G context of the terminal as the first target context (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as “The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped”). 
As to claim 9, Ohlsson discloses claim 7, Ohlsson further discloses: wherein the second network is a 4G network, the second identifier is a first GUMMEI, the access request message further includes a type indication of the first GUTI used to indicate that the first GUTI is a GUTI that is on the first network and obtained by mapping the second GUTI; and wherein determining a first target context of the terminal comprises: mapping, by the network device, the first GUTI back to the second GUTI based on the type indication; and when a second GUMMEI in the second GUTI is the same as the first GUMMEI, searching for, by the network device, a 4G context of the terminal based on an M-TMSI in the second GUTI, and determining a 5G context obtained by converting the 4G context of the terminal as the first target context (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as “[0002] Interworking between 4G and 5G wireless communication networks enables a user equipment (UE) to move between the networks while maintaining seamless session continuity … [0003] In a 5G network, the Access and Mobility Function (AMF) is the network node that stores the UE's context. This means that a UE moving to a 4G network needs to identify a certain AMF in the 5G network as having the UE's context. With AMFs each assigned a globally unique AMF identifier (GUAMI), the UE needs to effectively provide the 4G network with the GUAMI that identifies the AMF storing the UE's context. But the GUAMI is an identity used by the 5G network, not the 4G network. Accordingly, rather than explicitly providing the 4G network with such a GUAMI, the UE maps the GUAMI to an identity used by the 4G network… [0006] The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped”). 
As to claim 11, Ohlsson discloses claim 1, Ohlsson further discloses wherein the first network is a 4G network, the network device serves as a mobility management device on the first network, the device identifier of the network device is a first GUMMEI, and wherein determining a first target context of the terminal comprises: when a second GUMMEI in the first GUTI is the same as the first GUMMEI, searching for, by the network device, a 4G context of the terminal based on an M-TMSI in the first GUTI, and determining the 4G context of the terminal as the first target context (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as “[0002] Interworking between 4G and 5G wireless communication networks enables a user equipment (UE) to move between the networks while maintaining seamless session continuity … [0003] In a 5G network, the Access and Mobility Function (AMF) is the network node that stores the UE's context. This means that a UE moving to a 4G network needs to identify a certain AMF in the 5G network as having the UE's context. With AMFs each assigned a globally unique AMF identifier (GUAMI), the UE needs to effectively provide the 4G network with the GUAMI that identifies the AMF storing the UE's context. But the GUAMI is an identity used by the 5G network, not the 4G network. Accordingly, rather than explicitly providing the 4G network with such a GUAMI, the UE maps the GUAMI to an identity used by the 4G network”). 
As to claim 12, Ohlsson discloses claim 1, Ohlsson further discloses: wherein the first network is a 4G network, the network device serves as a mobility management device on the 4G network, the device identifier of the network device is a first globally unique access and mobility management function identifier (GUAMI), and wherein determining a first target context of the terminal comprises: when a second GUMMEI in the first GUTI is different from the first GUMMEI, mapping, by the network device, the first GUTI back to the second GUTI; and when a second GUAMI in the second GUTI is the same as the first GUAMI, searching for, by the network device, a 5G context of the terminal based on a 5G temporary mobile subscriber identity (5G-TMSI) in the second GUTI, and determining a 4G context obtained by converting the 5G context of the terminal as the first target context (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as such as [0006] “The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped”). 
As to claim 15, Ohlsson discloses claim 6, Ohlsson further discloses: sending, by the network device, a first message to the first access device, wherein the first message includes the first GUMMEI and a third GUMMEI that is on the first network obtained by mapping the first GUAMI; and sending, by the network device, a second message to a second access device on the second network, wherein the second message includes the first GUAMI and a third GUAMI that is on the second network and obtained by mapping the first GUMMEI, the first network is a 4G network, and the second network is a 5G network; or sending, by the network device, a second message to the first access device, wherein the second message includes the first GUAMI and a third GUAMI that is on the second network and obtained by mapping the first GUMMEI; and sending, by the network device, a first message to a second access device on the second network, wherein the first message includes the first GUMMEI and a third GUMMEI that is on the first network and obtained by mapping the first GUAMI, the first network is a 5G network, and the second network is a 4G network (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as FIGs. 6 and 7 and [0006] “The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped”). 
As to claims 16 and 25, Ohlsson discloses claims 15 and 24, Ohlsson further discloses: wherein the first message further includes a type of the first GUMMEI and a type of the third GUMMEI; the second message further includes a type of the first GUAMI and a type of the third GUAMI; and the type of the first GUMMEI is a native GUMMEI, the type of the third GUMMEI is a mapped GUMMEI, the type of the first GUAMI is a native GUAMI, and the type of the third GUAMI is a mapped GUAMI (FIGs. 1, 2 and 4-10 in in view of [0002]-[0039], [0065]-[0074] and [0079]-[0152], such as [0006] “The wireless device may for instance move from a 5G network to 4G network, such as an EPS network. In this case, the signalling may indicate that an EPS identity, e.g., a GUMMEI or a GUTI, is mapped from a 5G identity, e.g., a GUAMI or GUTI. For instance, where the EPS identity is a GUMMEI or a GUTI which includes the GUMMEI, the signalling may include a GUMMEI type field, with at least one possible value indicating that the GUMMEI is mapped from a 5G-GUTI or GUAMI. In embodiments where the EPS identity is mappable from either a 5G identity or a 2G/3G identity, then, the signalling indicates from which of a 5G identity and a 2G/3G identity the EPS identity is mapped”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/           Primary Examiner, Art Unit 2462